DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The present application’s claim of priority under 35 U.S.C. §120 as a divisional
application of Serial No. 16/305,254, filed November 28, 2018 (issued as USPN 11,365,843), which is a 371 national stage entry of PCT/US2017/021068 filed March 7, 2017, is hereby acknowledged.

Claim Rejections - 35 USC § 112
Claims 5 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
In the instant case, dependent claim 5 recites “visually inspecting the at least one binder material”, whereas dependent claim 14 limits the inspection mixing stage to include “manually mixing the aggregate material for approximately 30 minutes.”  There is insufficient written description support for these limitations in the present specification as originally filed. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-13, 15 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 8-12 of prior U.S. Patent No.  11/365,843 B2 (‘843 patent).  This is a statutory double patenting rejection.  Although the 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of the ‘843 patent. 
The claims at issue are not identical in that the preamble of the present claims is drawn to forming an insulating material for a vacuum insulated structure whereas the claims of the ’843 patent are drawn to forming a super-insulating material for a vacuum insulated structure. 
However, they are not patentably distinct from each other because both sets of claims are drawn to preparing an insulated material for a vacuum insulated structure (for an appliance) that comprises: disposing glass spheres within a rotating drum containing plurality of interstitial spaces defined between the glass spheres; disposing a resin-based binding material within the rotating drum; mixing the glass spheres and the resin-based binding material during a first mixing stage to define an adhering base material having a plurality of interstitial spaces between the glass spheres occupied by the resin-based material; disposing a first insulating material within the rotating drum; mixing the adhering base material with this insulating material to form an aggregate material; crushing the aggregate material during a crushing stage to define an insulating base; disposing a second insulating material within the rotating drum; and mixing the second insulating material with the insulating base to define a homogenous form of the super-insulating material, wherein the first and second insulating materials substantially occupy all of an interstitial volume defined by the plurality of interstitial spaces. 
Moreover, lines 13 and 14 of present claim 1 recites the process defining “a homogeneous form of a super-insulated material”.

Allowable Subject Matter
Claims 17-20 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest the method recited in present independent claim 10, wherein the present claims are drawn to a  method for forming an insulating material for a vacuum insulated structure (for an appliance) that comprises: disposing glass spheres within a rotating drum containing plurality of interstitial spaces defined between the glass spheres; disposing a wax-based binding material within the rotating drum; mixing the glass spheres and the wax-based binding material during a first mixing stage to occupy the plurality of interstitial spaces between the glass spheres; disposing a first insulating material within the rotating drum; mixing the adhering base material with this insulating material; disposing a second insulating material within the rotating drum; and mixing the second insulating material with the insulating base to define a homogenous form of the insulating material, wherein the first and second insulating materials substantially occupy all of an interstitial volume defined by the plurality of interstitial spaces.
The closest prior art to the claimed invention is Deka (WO 2018/063173 A1 to Deka et al., published April 5, 2018 and having an effective filing date of Sept. 28, 2016).
Deka discloses a method for forming a super-insulating material for a vacuum insulated structure for an appliance including disposing hollow glass spheres within a rotating drum, wherein a plurality of interstitial spaces are defined between the hollow glass spheres and wherein an anchor (binding) material is deposited on the rotating drum (abstract; [0002] to [0005]; [0044])  The hollow glass spheres and the binding material are rotated within the rotating drum, wherein the anchor/binder material is mixed with the hollow glass spheres to partially occupy the interstitial spaces ([0002] to [0005]; [0031]; [0032]; [0043]).  A silica material is disposed within the rotating drum wherein the silica-based material is mixed with the binder material and the hollow glass spheres to define a super-insulating material, wherein the silica material and the binder material occupy substantially all of the interstitial volume defined by the interstitial spaces ([0031]; [0032]; [0034]; [0035]). 
However, although Deka discloses using a binder material that can be polyvinyl pyrrolidone or styrene ([0046]), it does not teach or suggest disposing/mixing a wax-based material with the glass spheres on the rotating drum followed by adding the insulating material to form an aggregate material.  Nor does Deka teach or suggest; disposing a second insulating material within the rotating drum; and mixing the second insulating material with the insulating base to define a homogenous form of the super-insulating material.  To the contrary, when discussing an example, Deka discloses that its method forms a densified super-insulating material that can serve to resist the inward compressive forces experienced during evacuation of gas and forms a vacuum insulated structure having a dense nature of the super-insulating material that resists crushing and provides a resistive outward force to prevent inward vacuum bow of the various components of the vacuum insulated structure ([0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

September 29, 2022